Exhibit 23.1 RELIABILITY INCORPORATED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-26659 and 33-60696) pertaining to the Reliability Incorporated 1997 Stock Option Plan and the Reliability Incorporated Employee Stock Savings Plan and Trust, respectively, of our report dated March 7, 2012, with respect to the financial statements of Reliability Incorporated as of and for the years ended December31, 2011 and 2010, which is included in Amendment No. 2 to Form 10-K/A. /s/ Ramirez Jimenez International CPA’s Irvine, California November 12, 2012
